                   Case 20-11768-CSS              Doc 364        Filed 08/18/20         Page 1 of 12




                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE


--------------------------------------------------------- x
In re:                                                    : Chapter 11
                                                          :
                                              1
Lucky Brand Dungarees, LLC, et al.,                       : Case No. 20-11768 (CSS)
                                                          :
                                 Debtors.                 : (Jointly Administered)
                                                          :
--------------------------------------------------------- : Ref. Docket Nos. 349, 351
                                                          x

                                            AFFIDAVIT OF SERVICE

STATE OF NEW YORK                    )
                                     ) ss.:
COUNTY OF NASSAU )

ALISON MOODIE, being duly sworn, deposes and says:

1.      I am employed as a Senior Case Manager by Epiq Corporate Restructuring, LLC, located at
        1985 Marcus Avenue, Suite 200, Lake Success, NY 10042. I am over the age of eighteen
        years and am not a party to the above-captioned action.

2.      On August 13, 2020, I caused to be served the

       a) “Order (a) Approving the Purchase Agreement; (b) Approving the Sale to the Buyer of
          the Acquired Assets of the Debtors Pursuant to Section 363 of the Bankruptcy Code Free
          and Clear of all Liens, Claims, Interests, and Encumbrances; (c) Approving the
          Assumption and Assignment of Certain Executory Contracts and Unexpired Leases
          Pursuant to Section 365 of the Bankruptcy Code; (d) Authorizing the Debtors to
          Consummate Transactions Related to the Above; and (e) Granting Other Relief,” dated
          August 12, 2020 [Docket No. 349], (the “Sale Order”), and

       b) “Order Scheduling Omnibus Hearing Date,” dated August 13, 2020 [Docket No. 351],
          (the “Omnibus Hearing Date Order”),


1
     The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are:
     Lucky Brand Dungarees, LLC (3823), LBD Parent Holdings, LLC (4563), Lucky Brand Dungarees Stores, LLC
     (7295), Lucky PR, LLC (9578), and LBD Intermediate Holdings, LLC (7702). The Debtors’ address is 540 S
     Santa Fe Avenue, Los Angeles, California 90013.
               Case 20-11768-CSS         Doc 364     Filed 08/18/20      Page 2 of 12




by causing true and correct copies of the:

          i.    Sale Order, Omnibus Hearing Date Order to be enclosed securely in separate
                postage pre-paid envelopes and delivered via first class mail to those parties listed
                on the annexed Exhibit A,

         ii.    Sale Order to be enclosed securely in separate postage pre-paid envelopes and
                delivered via first class mail to those parties listed on the annexed Exhibit B and
                32 parties, whose names and addresses are confidential and therefore not
                reflected,

        iii.    Sale Order, Omnibus Hearing Date Order to be delivered via electronic mail to
                those parties listed on the annexed Exhibit C, and

        iv.     Sale Order to be delivered via electronic mail to those parties listed on the
                annexed Exhibit D and 28 parties, whose names and email addresses are
                confidential and therefore not reflected.


3.     All envelopes utilized in the service of the foregoing contained the following legend:
       “LEGAL DOCUMENTS ENCLOSED. PLEASE DIRECT TO THE ATTENTION OF
       ADDRESSEE, PRESIDENT OR LEGAL DEPARTMENT.”


                                                                      /s/ Alison Moodie
                                                                      Alison Moodie

 Sworn to before me this
 17th day of August, 2020
 /s/ Panagiota Manatakis
 Notary Public, State of New York
 No. 01MA6221096
 Qualified in Queens County
 Commission Expires April 26, 2022
Case 20-11768-CSS   Doc 364   Filed 08/18/20   Page 3 of 12




                    EXHIBIT A
                                                     Lucky Brand
                           Case 20-11768-CSS       Doc 364 Filed 08/18/20
                                                    Service List
                                                                                 Page 4 of 12

Claim Name                               Address Information
INTERNAL REVENUE SERVICE                 CENTRALIZED INSOLVENCY OPERATION PO BOX 7346 PHILADELPHIA PA 19101-7346
INTERNAL REVENUE SERVICE                 CENTRALIZED INSOLVENCY OPERATION 2970 MARKET ST MAIL STOP 5 Q30 133
                                         PHILADELPHIA PA 19104-5016
JULIET SARKESSIAN                        U.S. TRUSTEE 211 EAST MEADE ST. PHILADELPHIA PA 19118
LINEBARGER GOGGAN BLAIR & SAMPSON, LLP   (COUNSEL TO SAN MARCOS CISD) ATTN: DIANE WADE SANDERS PO BOX 17428 AUSTIN TX
                                         78760
NOLD MUCHINSKY PLLC                      (COUNSEL TO BELLEVUE SQUARE, LLC, ET AL) ATTN: THOMAS W. STONE, ESQ 10500 NE
                                         8TH STREET BELLEVUE WA 98004




                                Total Creditor count 5




Epiq Corporate Restructuring, LLC                                                                         Page 1 OF 1
Case 20-11768-CSS   Doc 364   Filed 08/18/20   Page 5 of 12




                    EXHIBIT B
                                                   Lucky Brand
                           Case 20-11768-CSS     Doc 364 Filed 08/18/20
                                                  Service List
                                                                               Page 6 of 12

Claim Name                             Address Information
BUCHALTER, A PROFESSIONAL              CORPORATION SHAWN M. CHRISTIANSON, ESQ. MICHAEL S. MYERS, ESQ. 55 SECOND
                                       STREET, SUITE 1700 SAN FRANCISCO CA 94105
KELLEY DRYE & WARREN LLP               ROBERT L. LEHANE, ESQ. JENNIFER D. RAVIELE, ESQ. KONSTANTINOS KATSIONIS, ESQ.
                                       101 PARK AVENUE NEW YORK NY 10178
MACAULEY LLC                           THOMAS G. MACAULEY (NO. 3411) 300 DELAWARE AVE., SUITE 1018 WILMINGTON DE
                                       19801
ORACLE AMERICA, INC.                   DEBORAH MILLER, ESQ. BENJAMIN WHEELER, ESQ. 500 ORACLE PARKWAY REDWOOD CITY CA
                                       94065




                                Total Creditor count 4




Epiq Corporate Restructuring, LLC                                                                       Page 1 OF 1
Case 20-11768-CSS   Doc 364   Filed 08/18/20   Page 7 of 12




                    EXHIBIT C
                 Case 20-11768-CSS        Doc 364   Filed 08/18/20     Page 8 of 12
                                  Lucky Brand Dungarees, LLC
                                         Master Service List

                  Creditor Name                                         Email


                                                JOSEPH.HOPE@BROOKFIELDPROPERTIESRETAIL.COM;
BROOKFIELD                                      JULIE.BOWDEN@BROOKFIELDPROPERTIESRETAIL.COM
                                                CHRISTINE_MONA@BUSANAGROUP.COM;
BUSANA APPAREL PTE LTD                          SGOYAL@BUSANAGROUP.COM
HIRDARAMANI INTERNATIONAL EXPORTS(PVT)LT        AROON@HIRDARAMANI.COM
INT, S.A.                                       SHELLY@INTTRADINGUSA.COM
ORIT TRADING LANKA (PVT) LTD                    MODITHA@ORITSL.COM; AJITH@ORITSL.COM
RED & BLUE INTERNATIONAL CO., LTD.              JERRY.TING@AGI-LIMITED.COM
                                                JOYKIM@UBASEINTERNATIONAL.COM;
UBASE INTERNATIONAL, INC.                       YONGKIM@UBASEINTERNATIONAL.COM
                                                USTPREGION03.WL.ECF@USDOJ.GOV;
OFFICE OF THE UNITED STATES TRUSTEE             juliet.m.sarkessian@usdoj.gov

WELLS FARGO BANK, NA AS ADMIN AGENT             ksimard@choate.com; Maggie.Townsend@wellsfargo.com
WELLS FARGO BANK, NA AS TERM AGENT              wolfje@gtlaw.com

                                                thomas.califano@dlapiper.com;
LANTERN CAPITAL PARTNERS                        shmuel.klahr@dlapiper.com ; tommy.felix@dlapiper.com
HILCO MERCHANT RESOURCES LLC                    hollysnow@paulhastings.com
CLOVER HOLDERS II, LLC                          collins@rlf.com
WILMINGTON TRUST, NA AS ADMIN AGENT             antone.little@alston.com
WILMINGTON TRUST, NA AS ADMIN AGENT             david.wender@alston.com
BANCO POPULAR                                   Rose.Dillon@popular.com
BANK OF HAWAII                                  Glenda.Albano@boh.com
JP MORGAN CHASE CASH MANAGEMENT                 jacqueline.f.davis@jpmorgan.com
WELLS FARGO CAPITAL FINANCE                     Maggie.Townsend@wellsfargo.com
WELLS FARGO CASH MANAGEMENT                     julie.yamauchi@wellsfargo.com
SECURITIES & EXCHANGE COMMISSION                help@sec.gov
SECURITIES & EXCHANGE COMMISSION                newyork@sec.gov
OFFICE OF THE UNITED STATES ATTORNEY            USADE.Press@usdoj.gov

                                                KCornish@paulweiss.com; eackerman@paulweiss.com;
SPARC GROUP LLC AND ABG-LUCKY, LLC              bbolin@paulweiss.com; jstricker@paulweiss.com
FEDERAL EXPRESS CORPORATION                     BANKRUPTCY@FEDEX.COM
JIING SHENG KNITTING CO LTD                     KINGHO@MAIL.JMKNIT.COM
RONALD M. TUCKER                                rtucker@simon.com
VICTOR A. SAHN, ESQ.                            vsahn@sulmeyerlaw.com
PAUL, WEISS, RIFKIND, WHARTON & GARRISON LLP    bhermann@paulweiss.com
                                                csamis@potteranderson.com;kgood@potteranderson.com;
POTTER ANDERSON & CORROON LLP                   rmcneill@potteranderson.com
BROOKFIELD PROPERTIES RETAIL, INC. AS AGENT     bk@brookfieldpropertiesretail.com
YCST                                            kcoyle@ycst.com;JMulvihill@ycst.com
                                                ksimard@choate.com;jfenn@choate.com;softedal@choate.
CHOATE, HALL & STEWART LLP                      com
                 Case 20-11768-CSS         Doc 364     Filed 08/18/20     Page 9 of 12
                                    Lucky Brand Dungarees, LLC
                                          Master Service List

                  Creditor Name                                           Email
REED SMITH LLP                                     kgwynne@reedsmith.com;jangelo@reedsmith.com
LAW OFFICE OF SUSAN E. KAUFMAN, LLC                skaufman@skaufmanlaw.com

RICHARDS, LAYTON & FINGER, P.A.                    collins@rlf.com;merchant@rlf.com;schlauch@rlf.com
                                                   haynesn@gtlaw.com;melorod@gtlaw.com;wolfje@gtlaw.co
GREENBERG TRAURIG, LLP                             m

OFFICE OF THE ATTORNEY GENERAL OF TEXAS            jason.binford@oag.texas.gov;abigail.ryan@oag.texas.gov
MONZACK MERSKY BROWDER and HOCHMAN, P.A.           rmersky@monlaw.com
                                                   Douglas.Herrmann@troutman.com;Marcy.Smith@troutma
TROUTMAN PEPPER HAMILTON SANDERS LLP               n.com
MORRIS, NICHOLS, ARSHT & TUNNELL LLP               rdehney@mnat.com;jbarsalona@mnat.com
BURR & FORMAN LLP                                  jfalgowski@burr.com;jhaithcock@burr.com
PERDUE, BRANDON, FIELDER, COLLINS & MOTT, L.L.P.   osonik@pbfcm.com
OFFICE OF THE ATTORNEY GENERAL OF TEXAS            layla.milligan@oag.texas.gov
PRYOR CASHMAN LLP                                  rbeacher@pryorcashman.com
MCCREARY, VESELKA, BRAGG & ALLEN, P.C.             tleday@mvbalaw.com
LINEBARGER GOGGAN BLAIR & SAMPSON, LLP             dallas.bankruptcy@publicans.com
BARCLAY DAMON LLP                                  knewman@barclaydamon.com
BARCLAY DAMON LLP                                  sfleischer@barclaydamon.com
THOMPSON HINE LLP                                  Louis.Solimine@ThompsonHine.com

BALLARD SPAHR LLP                                  heilmanl@ballardspahr.com;roglenl@ballardspahr.com
KURTZMAN STEADY, LLC                               kurtzman@kurtzmansteady.com
                                                   kbifferato@connollygallagher.com;kconlan@connollygallag
CONNOLLY GALLAGHER LLP                             her.com
                                                   KDWBankruptcyDepartment@kelleydrye.com;rlehane@kell
                                                   eydrye.com;jraviele@kelleydrye.com;dkatsionis@kelleydry
KELLEY DRYE & WARREN LLP                           e.com
LINEBARGER GOGGAN BLAIR & SAMPSON, LLP             houston_bankruptcy@publicans.com
GOODKIN LAW GROUP, APC                             mshakouri@goodkinlaw.com
SINGER & LEVICK, P.C.                              mshriro@singerlevick.com

                                                   egoldstein@goodwin.com;lwilliams@goodwin.com;bankrup
SHIPMAN & GOODWIN LLP                              tcy@goodwin.com;bankruptcyparalegal@goodwin.com
CLARK & TREVITHICK                                 lhorowitz@clarktrev.com

GOULSTON & STORRS PC                               vmoody@goulstonstorrs.com;tcarter@goulstonstorrs.com
                                                   Patrick.Jackson@faegredrinker.com;Michael.Pompeo@faeg
FAEGRE DRINKER BIDDLE & REATH LLP                  redrinker.com
COZEN O’CONNOR                                     tfrancella@cozen.com
                                                   Sungjin.Hwang@limnexus.com;James.Till@limnexus.com;Je
LIMNEXUS LLP                                       d.Donaldson@limnexus.com
TRAVIS COUNTY ATTORNEY                             Jason.Starks@traviscountytx.gov
BEWLEY, LASSLEBEN & MILLER, LLP                    ernie.park@bewleylaw.com
MEYERS, ROMAN, FRIEDBERG & LEWIS LPA               dneumann@meyersroman.com
                Case 20-11768-CSS      Doc 364    Filed 08/18/20    Page 10 of 12
                                  Lucky Brand Dungarees, LLC
                                       Master Service List

                  Creditor Name                                        Email
BLANK ROME LLP                                Tarr@BlankRome.com; EZucker@BlankRome.com
SPECTOR & COX, PLLC                           hspector@spectorcox.com
MONZACK MERSKY BROWDER AND HOCHMAN, P.A.      rmersky@monlaw.com
JACK SHRUM, P.A                               Jshrum@jshrumlaw.com
TN ATTORNEY GENERAL'S OFFICE                  AGBankDelaware@ag.tn.gov
PAHL & MCCAY                                  crobertson@pahl-mccay.com
HONIGMAN LLP                                  llichtman@honigman.com
MARICOPA COUNTY ATTORNEY'S OFFICE             muthigk@mcao.maricopa.gov
                                              bsandler@pszjlaw.com;jpomerantz@pszjlaw.com;crobinson
PACHULSKI STANG ZIEHL & JONES LLP             @pszjlaw.com
EDWARDS MAXSON MAGO & MACAULAY, LLP           dnewman@em3law.com
                                              nferland@barclaydamon.com;
BARCLAY DAMON LLP                             imarkus@barclaydamon.com
LAW OFFICE OF SUSAN E. KAUFMAN, LLC           skaufman@skaufmanlaw.com
LANDIS RATH & COBB LLP                        mumford@lrclaw.com;jenner@lrclaw.com
ICE MILLER LLP                                Daniel.Swetnam@icemiller.com
DOSHI LEGAL GROUP, P.C.                       amish@doshilegal.com


Edwards Maxson Mago & Macaulay, LLP           dnewman@em3law.com; steven.caponi@klgates.com;
BURR & FORMAN LLP                             jfalgowski@burr.com; jjoseph@burr.com
Case 20-11768-CSS   Doc 364   Filed 08/18/20   Page 11 of 12




                    EXHIBIT D
             Case 20-11768-CSS   Doc 364    Filed 08/18/20    Page 12 of 12
                         Lucky Brand Dungarees, LLC
                                  Sale Cure Parties
Name                                 Email
ANDREW S. CONWAY, ESQ                aconway@taubman.com
ASHBY & GEDDES                       rpalacio@ashbygeddes.com
                                     branchd@ballardspahr.com;
                                     simonjm@ballardspahr.com;
BALLARD SPAHR LLP
                                     heilmanl@ballardsphar.com;
                                     roglenl@ballardshahr.com
                                     nferland@barclaydamon.com;
BARCLAY DAMON LLP
                                     imarkus@barclaydamon.com
BIALSON, BERGEN & SCHWAB             Tgaa@bbslaw.com
BIRCH HORTON BITTNER & CHEROT        abarron@bhb.com
BURR & FORMAN LLP                    jfalgowski@burr.com
COHEN SEGLIAS PALLAS GREENHALL &
FURMAN PC                            csantaniello@cohenseglias.com
                                     kbifferato@connollygallagher.com;
CONNOLLY GALLAGHER LLP               kconlan@connollygallagher.com;
                                     jwisler@connollygallagher.com
DOSHI LEGAL GROUP, P.C.              amish@doshilegal.com
EDWARDS MAXSON MAGON &
MACAULAY                              dnewman@em3law.com
                                      vmoody@goulstonstorrs.com;
GOULSTON & STORRS PC
                                      tcarter@goulstonstorrs.com
HONIGMAN LLP                          llichtman@honigman.com
ICEMILLERLLP                          Daniel.Swetnam@icemiller.com
                                      steven.caponi@klgates.com;
K&L GATES LLP
                                      mathew.goeller@klgates.com
LANDIS RATH & COBB LLP                mumford@lrclaw.com

LAW OFFICE OF SUSAN E. KAUFMAN, LLC skaufman@skaufmanlaw.com
MARCUS & SHAPIRA LLP                 nowak@marcus-shapira.com
MARGOLIS EDELSTEIN                   jhuggett@margolisedelstein.com
MONZACK MERSKY BROWDER &
HOCHMAN, P.A.                         mersky@monlaw.com
MOSES & SINGER LLP                    mparry@mosessinger.com
OFFICE OF THE ATTORNEY GENERAL OF     jason.binford@oag.texas.gov;
TEXAS                                 layla.milligan@oag.texas.gov
PERRYSCOPE PRODUCTIONS, LLC           rick@perryscope.us
THOMPSON COBURN LLP                   dfarrell@thompsoncoburn.com
